IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KAYLEY RYAN,                                : No. 242 WAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
DAVID K. MCMULLIN, ADMINISTRATOR            :
OF THE ESTATE OF ZACHARY HOHMAN,            :
DECEASED,                                   :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.